 

Case 3:20-cr-01211-CAB Document 26 Filed 06/26/20 PagelD.62 Page 1 of 2

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA @ouTHERNI HE CRORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRESTINAL- Cs

Vv. ‘(For Offenses Committed On or After Novelaher 1/1 “1987)
JORGE GUTIERREZ-BAUTISTA (1)

 
    
 

 

 

 

. Case Number: 3:20-CR-01211-CAB

 

 

 

Debra Ann Dilorio
Defendant’s Attorney
REGISTRATION NO. 18810-198
CL] -
_ THE DEFENDANT:
pleaded guilty to count(s) One of the Information.
was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title and Section / Nature of Offense Count
$:1326(A),{B) - Removed Alien Found In The United States (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

LJ The defendant has been found not guilty on count(s)
LL] Count(s)

 

dismissed on the motion of the United States.

 

m] Assessment: $100.00, waived.

JVTA Assessment*: $
O

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
C1 No fine C] Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attomey | for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

June hal

Date ofAmpogition of Sentence

pe

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

 

 

3:20-CR-01211-CAB

 
Case 3:20-cr-01211-CAB Document 26 Filed 06/26/20 PagelD.63 Page 2 of 2
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: JORGE GUTIERREZ-BAUTISTA (1) _ ] Judgment - Page 2 of 2
CASE NUMBER: —_3:20-CR-01211-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served (57 days) as to Count 1. .

 

 

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

(2 The defendant is remanded to the custody of the United States Marshal.

The deféndant shall surrender to the United States Marshal for this district:
C] at : A.M. on

 

 

 

O as notified by the United States Marshal.
O The defendant shail surrender for service of sentence at the institution designated by the Bureau of
Prisons:
Ol onor before
1 as notified by the United States Marshal.
go as notified by the Probation or Pretrial Services Oice,

 

 

 

 

RETURN
_ [have executed this judgment as follows:
_ Defendant delivered on to
at | | _ , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:20-CR-01211-CAB
